Case: 16-60525      Document: 00514132067         Page: 1    Date Filed: 08/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 16-60525                               August 25, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
MIGUEL SILVA GAMERO, also known as Miguel Silva Gamero,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 835 668


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Miguel Silva Gamero, a native and citizen of Mexico, has filed a petition
for this court to review the decision of the Board of Immigration Appeals
(“BIA”) denying his motion to reopen as untimely and numerically barred.
Silva Gamero argues that the BIA abused its discretion because it did not
equitably toll the time and number limitations on statutory motions to reopen.
He contends equitable tolling was warranted because he received ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60525     Document: 00514132067     Page: 2   Date Filed: 08/25/2017


                                  No. 16-60525

assistance of counsel when his first attorney arrived at his immigration
hearing unprepared to argue the merits of his withholding of removal
application and his second attorney filed a motion to reopen that did not
include an ineffective assistance of counsel claim against his first attorney.
      At his immigration hearing, Silva Gamero argued that he should receive
withholding of removal based on his membership in a particular social group,
“members of the Silva family who’ve returned from the United States and are
being targeted for their continued ties to the United States.” He does not now
argue that a different nexus for relief exists that would support his application.
However, “[w]e do not recognize economic extortion as a form of persecution
under immigration law.” Gonzalez-Soto v. Lynch, 841 F.3d 682, 684 (5th Cir.
2016) (quotation marks and citation omitted). “Further, persons believed to be
wealthy because they are returning to their home country from the United
States do not constitute a sufficiently particular social group to support an
application for withholding of removal.” Id.
      By failing to present a prima facie case for withholding of removal, Silva
Gamero has failed to demonstrate that he was prejudiced by his first attorney’s
representation at the hearing on that issue. See Mai v. Gonzales, 473 F.3d 162,
165 (5th Cir. 2006); Anwar v. I.N.S., 116 F.3d 140, 145 (5th Cir. 1997). He has
thus also failed to demonstrate that his second attorney had a valid basis to
argue an ineffective assistance of counsel claim in his first motion to reopen or
that her decision not to do so prejudiced his case. See Mai, 473 F.3d at 165.
The BIA did not abuse its discretion when it denied Silva Gamero’s motion to
reopen as untimely and numerically barred. See Lugo-Resendez v. Lynch, 831
F.3d 337, 343-44 (5th Cir. 2016); Banda-Ortiz v. Gonzales, 445 F.3d 387, 389
(5th Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The
petition for review is DENIED.



                                        2